       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 1 of 14




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


SYED B. SHAH,                       )
                                    )
                  Plaintiff,        )
                                    )
            v.                      )     Civil Action 18-1328-RDM
                                    )
BROADCASTING BOARD OF               )
GOVERNORS,                          )
                                    )
                  Defendant.        )
______________________________________________________________________________


    PLAINTIFF’S MEMORANDUM OF LAW IN OPPOSITION TO DEFENDANT’S
                        MOTION TO DISMISS

                                       INTRODUCTION

       Plaintiff has brought claims against Broadcasting Board of Governors for declaratory,

compensatory monetary damages and equitable relief, for Defendant’s retaliation and

discrimination against plaintiff in violation of Title VII, and Age Discrimination in Employment

Act, retaliation and constructive discharge.

       The management states that they were looking to implement and enforce what they call

the “new format” since on or about 2010. This policy targeted the senior staff by retaliating

against them, and Mr. Shah in particular with a range of adverse actions including changing his

job description without any notice, failing to benchmark him to GS13, when he clearly qualified,

and manipulating his schedule isolate him, and making derogatory remarks, related to old age,

about his hand tremor.

                                  FACTUAL BACKGROUND

      Mr. Shah has been with the VOA Pashto service since it started in early 1980s. He has
                                                1
          Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 2 of 14




 been targeted based on his age, his schedule has been altered to isolate him to work by

 himself, in an effort to force him to leave his position. His health deteriorated to the point of

 complete breakdown. He sough help and brought a claim in 2014 against his employer,

 however his claim was dismissed due to a technicality, whereby this court did not rule in his

 favor in equity and law, for having missed the 45 day cut off to file the EEO complaint.

          Management had decided to get rid of him since 2006, again in 2010 when the new

 format came into existence and fully implemented. This court must not dismiss Shah’s claim.

 Management has implemented a change in policy called the New Format since 2006, which

 directly excludes senior staff and favors junior staff. This policy has been the basis by which

 management has targeted, reduced and marginalized the work of senior staff, forcing them to

 retire or to force them into positions that are marginal and in retaliation for complaining,

 plaintiff was once again forced to production while all the best shows went to the younger

 staff.

          Management has called this “new format” a form of “face lift.” Ms. Beth Mendelson

who was the Chief of the Afghan Services and who was involved with setting up and creating the

new format states that the new format was a “facelift” for the agency, getting rid of the old, she

states this on page 31 of her deposition (excerpts are also attached, Exhibit 2).


    A. We were, those are the kinds of things we
were considering. You know, we were trying to look
at different things that we were going to be doing.
I don't think we ultimately did that because we
thought local news did that. But I was giving you
an example. We were looking at everything. But I
think we kept the basic format of, we kept the basic
format of the radio and tightened it up. And I
think we tried to make it a little bit more fast
paced to energize the pacing of the -- you know, in
                                                  2
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 3 of 14




television and radio a lot of it is about the pacing
and the rhythm of shows. And the music, you know,
changing music and giving it, for lack of a better
word, a facelift.

Q Okay. And when you were energizing or –
A Facelifting?
Q Facelifting, you said the basic format was
the same?
A In many ways, yeah, in many ways.
Page 31
Q Okay. And when you say the programming
office wanted to revamp the Dari and Pashto Service,
to, and part of that revamping was to, and I didn't
understand, introduce new shows?
A New formats, new formats which would be
new shows. A whole, a whole restructuring of the
radio as it existed, which I don't believe they had
done in almost 20 years.
Page 17
Q So is it something nebulous that has to do
with –
A No.
Q So, okay.
A So the nexus of that was that the head of
programming, who at the time was John Lennon, had a
meeting with my then boss, Spozhmai Maiwandi, and
myself to talk about based on the, on the research
they had gotten they wanted to really energize radio
in a different way. They wanted to reformat. They
wanted to be, as they said, more competitive in the
marketplace. Television had started a couple years
prior. The Web was starting in Afghanistan. The
media landscape was changing from 2006, was changing
a great deal in Afghanistan, so they wanted radio to
change as well.

       Plaintiff filed an original complaint with his colleagues. Achagzai v. Broadcasting Bd.

Of Governors, 170 F.Supp.3d 164, 169 (D.D.C.2016). The case was not heard on the merits.




                                                  3
            Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 4 of 14




                                                ARGUMENT

I.      Standards of Review

     a. Standard of Review for Motion to Dismiss

            In ruling on a motion to dismiss, courts must accept as true all material allegations of the

     complaint and construe the complaint in favor of the complaining party. Gladstone Realtors v.

     Village of Bellwood, 441 U.S. 91, 109 (1979); Warth v. Seldin, 422 U.S. 490, 501 (1975); Conley

     v. Gibson, 355 U.S. 41, 48 (1957); Atchinson v. District of Columbia, 73 F.3d 418, 422 (D.C.

     Cir. 1996); United States v. BCCI Holdings (Luxemberg), S.A., 3 F. Supp. 2d 31, 35 (D.D.C.

     1998). The allegations of the complaint should be construed broadly and liberally in the

     plaintiffs' favor. Wright & Miller, Federal Practice & Procedure §1350, p. 551; see also Jenkins

     v. McKeithen, 395 U.S. 411, 421 (1969); Kowal v. MCI Communications Corp., 16 F.3d 1271,

     1276 (D.C. Cir. 1994). It is well-established that a complaint should not be dismissed for failure

     to state a claim unless it "appears beyond doubt that the plaintiff can prove no set of facts in

     support of his claim which would entitle him to relief," especially when ruling on a motion to

     dismiss a civil rights action under Rule 12(b)(6). Hishon v. King & Spaulding, 467 U.S. 69, 73

     (1984); Conley, 355 U.S. at 46. See also Kennada v. United States, 880 F.2d 1439, 1442 (D. D.C.

     1989). As the Court in Sisters of Prov. of St. Mary of Woods v. City of Evanston, 335 F. Supp.

     396, 399 (N.D. Ill. 1971), another case alleging violations of the Fair Housing Act, stated:

            It is especially in civil rights disputes that we ought to be wary of disposing of the case on
            pre-trial motions and courts do in fact have a predilection for allowing civil rights cases
            to proceed until a comprehensive record is available to either support or negate the facts
            alleged.
     See also Leatherman v. Tarrant County Narcotics Intelligence & Coordination Unit, 507 U.S.

     163, 168 (1993).

                                                       4
              Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 5 of 14




II.       Plaintiff’s claims under ADEA and Retaliation must not be dismissed.

              As a general rule, "to survive a motion to dismiss, a complaint must contain sufficient

      factual matter, accepted as true, to 'state a claim to relief that is plausible on its face.'" Ashcroft v.

      Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 173 L. Ed. 2d 868 (2009) (quoting Twombly, 550

      U.S. at 570); accord Atherton v. D.C. Office of the Mayor, 567 F.3d 672, 681, 386 U.S. App.

      D.C. 144 (D.C. Cir. 2009). Here, plaintiff states in his complaint that he suffered long term of

      discrimination especially while the new format was implemented. The last act necessary to file

      his Equal Employment Opportunity (“EEO”) claim occurred on May 9, 2016. He filed his

      complaint with the EEO on May 18, 2016. This specific allegation is part of the long standing

      discrimination, that has been on-going since plaintiff’s first complaint with this court. Achagzai

      v. Broadcasting Bd. Of Governors, 170 F. Supp. 3d 164 (D.D.C. 2016). In Achagzai, this court

      decided that since the EEO complaint was filed out of time, the Plaintiff was dismissed.

      However, the facts and merits of the claims brought by plaintiff were not weighed or judged by

      the court.

              However, after plaintiff had suffered through the cost and aggravation of his original

      claims under Achagzai, he was once again targeted by his managers and once again his

      scheduled was changed and he was assigned to work alone as a form of punishment in the

      schedule of February 23, 2017. He was forced to work the evening shift, alone and without

      anyone helping him. This increased his anxiety to a level that he became an insomniac, which

      also made he suffer high blood pressure, where he now has to take his blood pressure three times

      a day, for monitoring. His mobility has been impacted, his voice has been impacted, everyone in

      his place of employment realized his hardship.



                                                          5
              Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 6 of 14




              Not only was the isolation detrimental to his health, but when he arrived at work, he was

       placed to work alone. This change in plaintiff’s schedule and the previous changes to plaintiff’s

       schedules is a material fact upon which the outcome of a legal case may rely, and which must

       be decided by a jury. He was also not benchmarked, while has been in position of editing for

       years. While other lesser employees have advanced, Mr. Shah has been kept at GS12.

III.      Plaintiff was clearly the target of retaliation when his schedule was changed to isolate
          him soon after his managers were called into deposition for the claims brought by Mr.
          Shah in the case he had filed against the agency for age discrimination.

          “To prove unlawful retaliation, a plaintiff must show: (1) that he opposed a practice made
          unlawful by Title VII [or the ADEA]; (2) that the employer took a materially adverse action
          against him; and (3) that the employer took the action because the employee opposed the
          practice.”

       McManus v. Kelly, __ F.Supp.3d__, 2017 WL 1208395 at 7 (D.D.C.2017).

              Here Plaintiff opposed unlawful practice of discrimination against him and his senior

       (age) colleagues at his place of employment. He complained to Human Resources in 2013. He

       filed a federal claim with his colleagues, in Achagzai et al. v. Broadcasting Board of Governors,

       170 F.Supp. 3d (D.D.C. 2016). Plaintiff was dismissed from the case because of a technicality,

       where HR manipulated him and he missed his deadline of filing with EEO within 45 days. The

       Court did not rule in his favor in equity. Afterwards, he continued to be employed with the

       defendant and continued to complain to his superiors, namely his manager Masood Farivar and

       the Director Akbar Ayazi (2014 to 2016). In winter of 2017, plaintiff was targeted again, and

       forced into isolation. This adverse treatment had an adverse effect on him which included

       promoting junior staff and removing him from his group, his work group to punish him for filing

       discrimination claims against the agency. This has had a devastating impact on his life. He was

       not able to apply for management positions that were coming up, he was not recognized for his

       shows, his status as a broadcaster was diminished.
                                                       6
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 7 of 14




       The filing of a civil rights action regarding violations of ADEA and Title VII is certainly

protected conduct. Bell v. Johnson, 308 F.3d 594, 607 (6th Cir. 2002). The filing of an HR

grievance is also constitutionally protected conduct for which an employee cannot be subjected

to retaliation. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001); Hall v. Nusholtz, No.

99-2442, 2000 WL 1679458, at 2 (6th Cir. Nov. 1, 2000); Burton v. Rowley, No. 00-1144, 2000

WL 1679463, at 2 (6th Cir. Nov. 1, 2000). Plaintiff must be afforded the right to bring forth the

evidence in support of his claims and retaliation.

       As plaintiff has argued in cases of retaliation, by the Board, to qualify as an adverse

action, the DC Circuit has explained that “[a]n employee must experience materially adverse

consequences affecting the terms, conditions, or privileges of employment or future employment

opportunities such that a reasonable trier of fact could find objectively tangible harm.” Douglas

v. Donovan, 559 F.3d 549, 552 (D.C.Cir.2009); see also Taylor v. Small, 350 F.3d 1286, 1293

(D.C.Cir.2003) (defining “adverse employment action” as “a significant change in employment

status, such as hiring, firing, failing to promote, reassignment with significantly different

responsibilities, or a decision causing significant change in benefits.”).

       In the context of retaliation claims, however, the definition of adverse action is arguably

somewhat broader, such that “actions giving rise to claims are ‘not limited to discriminatory

actions that affect the terms and conditions of employment,’ but reach any harm that ‘well might

have dissuaded a reasonable worker from making or supporting a charge of discrimination.’ ”

Baird v. Gotbaum, 662 F.3d 1246, 1248–49 (D.C.Cir.2011) (quoting Burlington N. & Santa Fe

Ry. Co. v. White, 548 U.S. 53, 64, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006)). Despite this

seemingly more relaxed standard, however, the Court of Appeals has been careful to forewarn

that “[a]ctionable retaliation claims are [still] limited to those where an employer causes
                                                  7
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 8 of 14




‘material adversity,’ not ‘trivial harms.’” Wiley, 511 F.3d at 161 (quoting Burlington N., 548

U.S. at 68, 126 S.Ct. 2405).

      In Sledge v. District of Columbia, 63 F.Supp.3d 1 (2014) this court in outlining the
framework for proving retaliation held that:

       “To prove a prima facie case of retaliation, a plaintiff must show (1) that he engaged in a
       statutorily protected activity; (2) that he suffered a materially adverse action by his
       employer; and (3) that a causal link connects the two. Hamilton v. Geithner, 666 F.3d
       1344, 1357 (D.C.Cir.2012) (citation omitted). Further, with respect to whether the
       employer’s action is “materially adverse” for the purposes of a retaliation claim, courts
       consider whether the action “well might have dissuaded a reasonable worker from
       making or supporting a charge of discrimination.” Burlington N. & Santa Fe Ry. Co. v.
       White, 548 U.S. 53, 68, 126 S.Ct. 2405, 165 L.Ed.2d 345 (2006);
The Court notably added:

       “However, to establish the requisite causal nexus between the protected activity and the
       employer’s materially adverse action, a plaintiff must demonstrate by direct or
       circumstantial evidence that the employer had actual knowledge of the protected activity
       and took adverse action against him because of it. See Jones v. Bernanke, 557 F.3d 670,
       678 (D.C.Cir.2009); see also Cones v. Shalala, 199 F.3d 512, 521 (D.C.Cir.2000); Lowe
       v. District of Columbia, 669 F.Supp.2d 18, 29–30 (D.D.C.2009).”


Retaliation claims brought under Title VII are subject to the same burden–shifting framework at

the summary judgment stage as single-motive discrimination claims. See Jones, 557 F.3d at 678;

see also Rattigan v. Holder, 982 F.Supp.2d 69, 82 (D.D.C.2013) (“[A] Title VII retaliation claim

cannot rely on a mixed motive theory.”). As explained earlier, although the McDonnell–Douglas

framework applies, the D.C. Circuit has directed district courts to fast forward to the ultimate

question of whether all of the evidence, taken together, supports an inference of retaliation when

the employer has proffered a legitimate, non-discriminatory reason for the adverse action at
                                                8
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 9 of 14




issue. See Jones, 557 F.3d at 678 (citing Wiley v. Glassman, 511 F.3d 151, 155–56

(D.C.Cir.2007)); see also Aka v. Wash. Hosp. Ctr., 156 F.3d 1284, 1294 (D.C.Cir.1998) (en

banc)). Accordingly, “the court reviews each of the three relevant categories of evidence—prima

facie, pretext, and any other—to determine whether they ‘either separately or in combination’

provide sufficient evidence for a reasonable jury to infer retaliation.” Jones, 557 F.3d at 678

(citing Waterhouse v. District of Columbia, 298 F.3d 989, 996 (D.C.Cir.2002)).

       A plaintiff may support an inference that the employer's stated reasons were pretextual,

and the real reasons were prohibited discrimination or retaliation, by citing the employer's better

treatment of similarly situated employees outside the plaintiff's protected group, its inconsistent

or dishonest explanations, its deviation from established procedures or criteria, or the employer's

pattern of poor treatment of other employees in the same protected group as the plaintiff, or other

relevant evidence that a jury could reasonably conclude evinces an illicit motive. See Brady v.

Office of the Sergeant at Arms, 520 F.3d @495, (D.C.Cir.2008).

       In Rattigan v. Holder, 643 F.3d 975, 986 (D.C.Cir.2011) this Court held that: “Whether a

particular adverse action satisfied the materiality threshold is generally a jury question, with our

role limited to determining whether, viewing the evidence in the light most favorable to the

plaintiff, a reasonable jury could find the action materially adverse.” See also, Pardo-Kronemann

v. Donovan, 601 F.3d 599, 607 (D.C.Cir.2010) (explaining, in the context of claim that

reassignment of duties was materially adverse, that "whether a particular reassignment of duties

constitutes an adverse action is generally a jury question" (internal quotation marks and

alterations omitted)) See also Czekalski v. Peters, 475 F.3d 360, 365 (D.C.Cir. 2007) (“Whether

a particular reassignment of duties constitutes an adverse action for purposes of Title VII is

generally a jury question”).
                                                 9
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 10 of 14




        In the instant case, the issue of retaliation suffered by Shah is question for the jury. He

engaged in protected activity when he brought her claims to the Equal Employment Opportunity

Commission and subsequently filed a federal claims against his employer for discrimination

based on his age. His employer took adverse action against at the very next opportunity, by

failing to benchmark advance him to GS 13, when he clearly qualified.

        a. BBG clearly retaliated against Mr. Shah when management failed to benchmark
           him to GS13, and changed his job description without notice.

        As stated before, Mr. Shah should have been able to advance to GS 13. But Mr. Shah is

still GS12 to this day, while several of his colleagues, who are younger and less experienced

were benchmarked to GS13. The failure to benchmark was directly related to his attempt to

bring a claim against the agency. Bringing a claim and filing claim in court are all protected

activities.

        Failure to benchmark and changes to plaintiff’s job description are material facts upon

which the outcome of a legal case may rely, and which must be decided by a jury.


    “To prove unlawful retaliation, a plaintiff must show: (1) that he opposed a practice made
    unlawful by Title VII [or the ADEA]; (2) that the employer took a materially adverse action
    against him; and (3) that the employer took the action because the employee opposed the
    practice.”

McManus v. Kelly, __ F.Supp.3d__, 2017 WL 1208395 at 7 (D.D.C.2017).

        Here Plaintiff opposed unlawful practice of discrimination against him and his senior

(age) colleagues at his place of employment. During February 2017, he was not even named for

benchmarking and he was ignored for any other opportunities. He complained, and the only time

he was offered a possible resolution to benchmarking was then he would threaten to file another

complaint. In fact he was told by Mr. Ayazi, the Director of East Asia service that if Mr. Shah

agreed to drop his claims, that he would be promoted to GS13. But if he refused to drop his
                                                  10
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 11 of 14




claims of discrimination, that would not be promoted to GS13. This essentially means, that if

Mr. Shah did not agree to drop his claims against the agency the agency would punish him by

not giving him what he is entitled to after decades of work and at least last ten years of being an

editor, and managing the evening shift. When Mr. Shah refused to drop is claims, he was never

promoted, and punished to remain GS12. While other lesser qualified staff were promoted to

GS13 because they had not engaged in protected activity and management did not retaliate

against them.

       The filing of a civil rights action regarding violations of ADEA and Title VII is certainly

protected conduct. Bell v. Johnson, 308 F.3d 594, 607 (6th Cir. 2002). The filing of an HR

grievance is also constitutionally protected conduct for which an employee cannot be subjected

to retaliation. See Smith v. Campbell, 250 F.3d 1032, 1037 (6th Cir. 2001); Hall v. Nusholtz, No.

99-2442, 2000 WL 1679458, at 2 (6th Cir. Nov. 1, 2000); Burton v. Rowley, No. 00-1144, 2000

WL 1679463, at 2 (6th Cir. Nov. 1, 2000). In Plaintiff's complaint he alleges instances of

protected conduct in describing these Defendants retaliatory actions. Plaintiff must be afforded

the right to bring forth the evidence in support of her claims and retaliation.

   b. Plaintiff has been excluded from receiving GS13 promotion based on his age.

       It is an undisputed fact that Mr. Shah who has been at the agency performing GS13

tasks for years (at first for about two decades he was an on-air talent, similar to younger GS13

employees), and later took on the job of editing during the evening shift, a GS13, qualifier, but

he is still GS12.

       Mr. Shah was adversely impacted when he was not promoted to GS13 as a form of

retaliation for his protected activity, and because of his age. Defendant has not offered any

                                                 11
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 12 of 14




evidence to prove the contrary. The only argument they make is the proximity in time, of

original protected activity and the benchmarking of 2016 – 2017. However, in the meantime

they also changed his job description without notice, failing to follow their own policy.

       The changes in Mr. Shah’s job description changed the terms and conditions of his

position and adversely impacted him.

       c. Failing to Benchmark as evidence of discrimination based on age, Count II.

       Defendant is consistently arguing and trying to persuade this court that benchmarking is a

form of job application process where Mr. Shah would need to 1. Seek a promotion and be

denied; 2. For which he was qualified, and 3. Other employees of similar qualifications were

indeed promoted and he was denied. However, the reality is, that during the benchmarking

period, the director gave a set of forms, to the managers of the staff to mark off certain boxes to

qualify an individual employee for GS13. It is unclear whether such a form was produced for

Shah or if there was benchmarking form at all. Further it is not clear who had the authority to

decide whether he qualified. These were the same managers, he had brought age discrimination

claims against, only a short time before, in fact, his managers were deposed a few months before

the benchmarking process started at VOA.

       He established a prima facie case of discrimination based on age, when he was retaliated

against during the benchmarking period. Clearly, he has suffered adverse action. 1. he was

denied GS13 benchmarking, 2. For which he was qualified, (if for no other reason, but because

she was an on air talent, which defendant has never denied), 3. Other younger employees, who

were not qualified for GS13 were given GS13. This is a proven fact, that other less qualified


                                                 12
       Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 13 of 14




(not experts in the language of Pashto or on air talents) were benchmarked to GS13. Not one of

the senior employees who had filed a complaint against the agency were benchmarked.

       d. Plaintiff suffered a hostile work environment

           Mr. Shah’s work environment was hostile towards him because of his age, the

Board clearly wanted to implement a new format, or as management calls it a “face lift” as

clearly stated by Ms. Beth Mendelson, in the quote of her deposition above. Mr. Shah is old, he

looks old, he has a tremor in his hand and in his voice. The agency targeted him. The culture of

the agency is to force the old employees to retire. They say, it is a new era of technology in

VOA and clearly the older generation does not have a place or voice in this agency. Mr. Shah’s

hand tremor is age related, and aggravated by the extreme levels of anxiety he suffers at this

place of employment. His managing editor, Ms. Shaesta Lami, made fun of him and laughed at

him, because his hand was shaking. She told Mr. Shah that the reason his hand was shaking was

because he was afraid of her, because she is his managing editor. While in reality, Mr. Shah is

an expert editor of 25 years, while Ms. Lami has trouble with basic sentence structure. Mr. Shah

was forced to tolerate this type of treatment on a daily basis, simply because of his age. This

is/was the goal of the new format, that Ms. Mendelson described as achieving a “facelift” i.e.

getting ride of the senior staff at whatever cost necessary. They have and continue to achieve the

facelift they sought out, and the new format is in full effect.

Conclusion

       Based on the facts at hand, this case ought not to be dismissed and the material facts in

dispute must be heard by the trier of fact.


                                                  13
Case 1:18-cv-01328-RDM Document 25-1 Filed 11/04/19 Page 14 of 14




                             Respectfully Submitted,
                             By: /s/ Shameela Sarah Shah

                             SHAMEELA SARAH SHAH
                             Bar #995094
                             1310 L Street NW
                             Suite 750
                             Washington DC 20005
                             202-450-1059 / 202-450-1051
                             Email: s.sarah.shah@lawofficesofshahandshah.com

                             Counsel for Plaintiff




                               14
